Case 1:21-cr-00126-HYJ ECF No.5, PagelD.10 Filed 07/14/21 Page 1 of 2

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF MICHIGAN
SOUTHERN DIVISION

UNITED STATES OF AMERICA,
Plaintiff,
V.

RAEKWON S. CARTER-WALLACE,

Defendant.

 

 

TO: HONORABLE PHILLIP J. GREEN

CASE NO.

PETITION FOR WRIT OF HABEAS
CORPUS AD PROSEQUENDUM

UNITED STATES MAGISTRATE JUDGE
WESTERN DISTRICT OF MICHIGAN

Now comes Davin M. Reust, Assistant United States Attorney for the Western

District of Michigan, and attorney for the plaintiff, and brings this Petition for Writ of

Habeas Corpus Ad Prosequendum, and in support thereof respectfully states unto this

Honorable Court as follows:

1. That on or about July 14, 2021, an Indictment was returned against

defendant charging him with conspiracy to commit robbery in violation of Title 18,

United States Code, Section 1591; and robbery in violation of Title 18, United States

Code, Section 1951.
Case 1:21-cr-00126-HYJ ECF No.5, PagelD.11 Filed 07/14/21 Page 2 of 2

2. That the defendant is presently incarcerated at the Berrien County Jail,
and that he cannot be produced and appear before this Court for a hearing on July 19,
2021, without an order of this Court.

| _ WHEREFORE, your petitioner prays that a Writ of Habeas Corpus Ad

Prosequendum may issue out of the Court directed to the Sheriff, Berrien County Jal,
and to each and all of his assistants, to surrender the said defendant to the United
States Marshal for the Western District of Michigan, or his deputies, or any federal
agent for transportation to Grand Rapids, Michigan, and further directing the United
States Marshal for the Western District of Michigan, and his deputies, to have the said
defendant before this Court at Grand Rapids, Michigan, and at such other times and
dates as the Court may decree, on July 19, 2021, and after the conclusion of this case
that said defendant be returned to the Sheriff, Berrien County Jail.

ANDREW BYERLY BIRGE -
United States Attorney

O—

DAVIN M. REUST
Assistant United States Attorney

 

ORDER
Let a Writ of Habeas Corpus Ad P endum issue as prayed for in the
foregoing petition, returnable July 19, 2021, for an initial appearance before a United
States Magistrate Judge in Grand Rapids, Michig /
Dated: _7//9/2. | abo |

PHILLIP ally?
United States apistrat Judge

 
   
 
